OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAgjjffiftfcl^.

               STATE OF TE
               PENALTY FOG?                        ssssmjss^
2/19/2015
               PRIVATE USE8£'                ^"^^^^ 0006557458 FEB 25 2015
                                           \/,6TOff^ MAILED.FftOM ZIPCODE 78 701
DAVIS, WILLIE JAMES            TivCt. No?p45782:A                         /'                WR-82,894-01
On this day, the application for 11 07 Writ of Habeas^Corpus has been received
and presented to the Court.                    ^
                                                                                       Abel Acosta, Clerk

                              WILLIE JAMES DAVIS
                              300 AUDREY LN                     %
                               HOUSTON, TX 77015                                                  I A''




AAW0S3B       7015
                              1,1,1,|l,|||l,.I||l|l<l|l.,1.111,1,,(l|ll|l,.l,.|.l|>ll,|l.l.ll.,